Citation Nr: 0822602	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-30 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1976 to 
June 1996.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

The veteran also submitted a notice of disagreement (NOD) 
with the RO's December 2005 denial of his claim for a higher 
rating for his lumbosacral strain.  But after receiving a 
statement of the case (SOC) concerning this claim in April 
2006, he did not perfect his appeal of this claim by then 
filing a timely substantive appeal (e.g., VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2007).  So this claim is not 
before the Board.

The TDIU claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Prior to addressing the merits of the TDIU claim at issue, 
the Board finds that additional development of the evidence 
is required.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.

But for the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

Essentially, in this case, the veteran contends that he has 
been unable to secure employment since 1999 because of his 
service-connected disabilities, especially his lumbosacral 
strain disability.  In his substantive appeal, the veteran's 
father also adds that the veteran's service-connected 
depression also impacts his ability to work.  According to VA 
orthopedic and psychiatric examination reports dated in May 
2004, the veteran reports last working as an exterminator in 
1999, but having to quit because of pain resulting from his 
service-connected lumbar spine disorder.  Regrettably, the 
veteran failed to provide more detailed information regarding 
his employment and educational history by returning the VA 
Form 21-8940 (Application for Increased Compensation Based on 
Unemployability), which was sent to him by the RO in July 
2005.   

In any event, in this case, the veteran has the following 
service-connected disabilities: a lumbosacral strain, rated 
as 40 percent disabling; depression and anxiety secondary to 
his lumbosacral strain, rated as 30 percent disabling; 
peripheral neuropathy of the left lower extremity secondary 
to his lumbosacral strain, rated as 10 percent disabling; and 
a right great toe disorder, rated as noncompensable (0 
percent disabling).  The combined service-connected 
disability rating is 60 percent with consideration of the 
fact that the veteran's lumbosacral strain, depression, and 
left lower extremity peripheral neuropathy stem from a common 
etiology (i.e., they are all related to the lumbosacral 
strain).  See 38 C.F.R. §§ 4.16(a), 4.25 (combined ratings 
table).  Therefore, the percentage criteria for TDIU are met, 
since his lumbosacral strain, depression, and left lower 
extremity peripheral neuropathy are considered as one single 
60 percent disability due to their common etiology.  
38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  In this regard, the veteran has alleged that he cannot 
work due to his service-connected lumbar spine and 
psychiatric disabilities according to his allegations in VA 
examinations, VA treatment records, and personal statements.   
However, no medical professional has ever specifically opined 
that the veteran's service-connected disabilities rendered 
him unemployable.  Therefore, a VA examination is required to 
assess the impact of the veteran's service-connected 
disabilities on his ability to secure or follow a 
substantially gainful occupation.  

In addition, the RO (AMC) should send the veteran a Veterans 
Claims Assistance Act (VCAA) notice letter complying 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).   
That is, the veteran was not provided with notice that 
advised him of the disability rating and effective date 
elements of a claim, keeping in mind that a TDIU claim is a 
type of claim for a higher disability rating.  



Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective 
date.

2.	Arrange for orthopedic/neurological and 
psychiatric examinations, by an 
appropriate specialist(s), to determine 
the nature, extent and severity of the 
veteran's service-connected 
disabilities.  The purpose of the 
examination is to determine whether the 
service-connected lumbosacral strain, 
peripheral neuropathy of the left lower 
extremity, depression and anxiety have 
caused the veteran's unemployability.  
The claims folder or the pertinent 
medical records contained therein, must 
be reviewed by the examiner in 
conjunction with his or her examination 
of the veteran.  All necessary tests 
should be performed.  The examiner 
should record pertinent medical 
complaints, symptoms, clinical 
findings, and comment on the functional 
limitation, if any, caused by each of 
the veteran's service-connected 
disabilities.  The veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences to 
his claim for TDIU.  

Following examination and review of the 
record, the examiner should provide an 
explicit response to the following 
question:

The examiner is requested to express 
an opinion as to the impact of the 
manifestations of the service-
connected disabilities, or 
manifestations that cannot be 
dissociated from those produced by 
the service-connected disabilities, 
on the veteran's ability to obtain 
and retain substantially gainful 
employment.  

3.	Then readjudicate the claim for TDIU in 
light of any additional evidence 
received since the December 2005 
supplemental statement of the case 
(SSOC).  If his TDIU claim is not 
granted to the veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


